
	

116 HR 2211 : Stop Tip-overs of Unstable, Risky Dressers on Youth Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2211
		IN THE SENATE OF THE UNITED STATES
		September 18, 2019Received; read twice and referred to the Committee on Commerce, Science, and Transportation
			AN ACT
		To require the Consumer Product Safety Commission to promulgate a consumer product safety rule for
			 free-standing clothing storage units to protect children from tip-over
			 related death or injury, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Tip-overs of Unstable, Risky Dressers on Youth Act or the STURDY Act. 2.Consumer product safety standard to protect against tip-over of clothing storage units (a)Clothing storage unit definedIn this section, the term clothing storage unit means any free-standing furniture item manufactured in the United States or imported for use in the United States that is intended for the storage of clothing, typical of bedroom furniture.
			(b)Consumer product safety standard required
 (1)In generalExcept as provided in subsection (c)(1), not later than 1 year after the date of the enactment of this Act, the Consumer Product Safety Commission shall—
 (A)in consultation with representatives of consumer groups, clothing storage unit manufacturers, craft or handmade furniture manufacturers, and independent child product engineers and experts, examine and assess the effectiveness of any voluntary consumer product safety standards for clothing storage units; and
 (B)in accordance with section 553 of title 5, United States Code, promulgate a final consumer product safety standard for clothing storage units to protect children from tip-over-related death or injury that includes—
 (i)tests that simulate the weight of children up to 60 pounds; (ii)objective, repeatable, and measurable tests that simulate real world use and account for any impact on clothing storage unit stability that may result from placement on carpeted surfaces, drawers with items in them, multiple open drawers, or dynamic force;
 (iii)testing of all clothing storage units, including those under 30 inches in height; and (iv)warning requirements based on ASTM F2057–17, or its successor at the time of enactment, provided that the Consumer Product Safety Commission shall strengthen the requirements of ASTM F2057–17, or its successor, if reasonably necessary to protect children from tip-over-related death or injury.
 (2)Treatment of standardA consumer product safety standard promulgated under paragraph (1) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				(c)Subsequent rulemaking
 (1)In generalAt any time subsequent to the publication of a consumer product safety standard under subsection (b)(1), the Commission may initiate a rulemaking, in accordance with section 553 of title 5, United States Code to modify the requirements of the consumer product safety standard described in subsection (b)(1) if reasonably necessary to protect children from tip-over-related death or injury.
 (2)Revision of ruleIf, after the date of the enactment of this Act, the Centers for Disease Control and Prevention revises its Clinical Growth Charts, the consumer product safety standard described in subsection (b)(1) shall , on the date that is 180 days after such revision, be revised to include tests that simulate the weight of children up to the 95th percentile weight of children 72 months in age, as depicted in the revised Centers for Disease Control and Prevention Clinical Growth Charts, unless the Commission determines the modification is not reasonably necessary to protect children from tip-over-related death or injury.
 (3)Treatment of rulesAny rule promulgated under paragraph (1) or revision made pursuant to paragraph (2) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				
	Passed the House of Representatives September 17, 2019.Cheryl L. Johnson,Clerk.
